TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                      NO. 03-04-00522-CV


                                     Willie L. Hill, Appellant

                                                 v.

                        Granger Independent School District, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 01-077-T368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The judgment in this case was signed April 19, 2004. The notice of appeal was due

on or before May 19, 2004. See Tex. R. App. P. 26.1. Any motion for extension was due by June

3, 2004. Id. 26.3. Appellant filed a notice of appeal on June 10, 2004. Accordingly, the notice of

appeal was late. A late notice of appeal does not confer jurisdiction on this Court. See id. 25.1(b);

Ashley v. Harris County Risk Mgmt., 104 S.W.3d 905, 906 (Tex. App.—Corpus Christi 2003, no

pet.). We may not alter the time for perfecting appeal. See Tex. R. App. P. 2. Accordingly, we must

dismiss the appeal. See Tex. R. App. P. 42.3(a).



                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed

Filed: November 4, 2004